Citation Nr: 0707000	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran had active service from March 1968 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision by the RO in Winston-Salem, North 
Carolina.


FINDING OF FACT

It is just as likely as not the veteran has PTSD from 
stressors he experienced during combat in the Republic of 
Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The Board is granting the veteran's PTSD claim, so any 
concerns about whether there has been compliance with the 
notice and duty to assist provisions of the VCAA are 
inconsequential.  Cf. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary of VA not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  This is akin to the situation here inasmuch as the 
mere fact that the Board is granting the claim, in full, 
necessarily means no further notification or development of 
the claim is needed since the requested benefit is being 
granted, regardless.

Pertinent Laws and Regulations

Service Connection - In General

Service connection may be granted for disability resulting 
from a disease or an injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service Connection - PTSD

To grant service connection for PTSD, in particular, there 
are three requirements:  (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) medical evidence of a nexus between current 
symptomatology and the claimed stressor in service; and (3) 
credible supporting evidence that the claimed stressor in 
service actually occurred.  38 C.F.R. § 3.304(f); 
Moreau v. Brown, 9 Vet. App. 389 (1996).



In Zarycki v. Brown, 6 Vet. App. 91 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during service 
- which, as mentioned, is an essential element in 
solidifying a claim for service connection for PTSD.  In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See, too, Hayes v. Brown, 5 Vet. App. 60 
(1993).  The determination as to whether the veteran "engaged 
in combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty (MOS) to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Analysis

Concerning this specific claim at issue, there is of record a 
medical diagnosis of PTSD and this condition has been 
etiologically linked to the veteran's military service.  The 
post-service medical evidence reveals that he was initially 
diagnosed with PTSD in 2002.  A June 2003 statement from W. 
R. Taylor, Jr., MSW, at the Greensboro Vet Center, indicated 
the veteran had been seen on five occasions between September 
2002 and March 2003.  Throughout the course of his treatment 
at the Vet Center, he reported service in Vietnam and his MOS 
was Special Radio Operator.  His area of operation included 
Phu Bia, Hill 327, LZ Baldy, and Monkey Mountain.  He 
reported coming under sniper fire on numerous occasions.  The 
social worker commented that a number of the symptoms 
reported by the veteran were consistent with his diagnosis of 
PTSD.  Those symptoms included anger, irritability, problems 
with authority, sleeplessness, and hyper-activity.  

In a subsequent February 2004 VA consultation note, the 
veteran again reported a history of serving in Vietnam - 
with a tour of duty in DaNang specifically.  He stated that 
while in DaNang he witnessed Army trucks run over Vietnamese 
children and Vietnamese men dropped from helicopters.  He 
experienced feelings of horror and helplessness.  He also 
reported that when he first landed in Vietnam, his plane came 
under attack by mortars and he was sure he was going to die.  
The Axis I diagnosis was PTSD, chronic, moderate.  

In December 2004 the veteran presented for a VA PTSD 
examination.  The examiner noted a review of the veteran's 
claims file.  The veteran reiterated his subjective 
complaints, as well as his stressors, and he added that his 
MOS required him to deliver supplies to units that were out 
in the field.  He recalled many times when he was shot at 
while delivering supplies.  He reported frequent nightmares 
of the various stressors experienced in Vietnam.  The Axis I 
diagnosis was PTSD.

As mentioned, the veteran has the requisite PTSD diagnosis - 
indeed several, and the necessary linkage to his military 
service and, in particular, to several incidents that 
purportedly occurred while he was stationed in Vietnam.

So the determinative issue is whether there is credible 
supporting evidence that the veteran's claimed stressors in 
service actually occurred - keeping in mind that this burden 
of proof in establishing the occurrence of these purported 
stressors is considerably less if, as here, they involve 
combat.

As indicated by his military personnel records, the veteran 
served in Vietnam from November 7, 1970 to April 18, 1971.  
He received the National Defense Service Medal, Vietnamese 
Service Medal with one star, and Vietnamese Campaign Medal, 
among others.  He was a radio operator.  More importantly, 
his personnel papers confirm he participated in combat 
operations in Vietnam, so he is considered a combat veteran.  
Consequently, his lay testimony - alone, may be sufficient 
to establish the occurrence of his claimed combat stressors, 
provided they are consistent with the circumstances and 
conditions of his service.

The Board finds that the veteran has reported numerous 
stressors that are consistent with the circumstances and 
conditions of his service in Vietnam.  Throughout the 
pendency of his appeal, he has consistently noted his 
stressors to be the following:  during his initial arrival in 
Vietnam his plane came under attack by mortars; he witnessed 
an Army convoy run over several Vietnamese woman, men and 
children; he was exposed to a fellow Marine who "lost it" 
and began shooting at his platoon; a Marine he had befriended 
(R.H.) died while serving with him in Vietnam and he was 
responsible for surveying his gear and gathering his personal 
belongings; on one particular occasion the VietCong tried to 
infiltrate the base he was stationed at and eventually 10 
helicopter guns appeared and were able to ward off the VC; he 
frequently witnessed Vietnamese people dangled from 
helicopters and then dropped; and he recalled an incident 
whereby he was on his way to pick up supplies with a fellow 
soldier who was Japanese but he was stopped by the Army 
at gunpoint because the Army assumed the other soldier was 
Vietnamese.  These stressors are deemed credible and, 
inasmuch as they are entirely consistent with the 
circumstances of the veteran's service, are deemed confirmed.



In an attempt to verify the veteran's alleged stressors, the 
RO submitted a request to the Commandant of the Marine Corps 
and the Marine Corps Historical Center.  In a subsequent 
response from the Marine Corps Historical Center it was 
verified that R.H. was killed in action on January 21, 1971, 
when a helicopter in which he was a passenger crashed and 
burned.  It was also verified the veteran and R.H. were 
assigned to the same Unit during the same time.  The response 
also provided the RO with numerous declassified documents, 
however, no additional stressors could be verified via those 
documents.  Nevertheless, all things considered, and 
resolving all reasonable doubt in the veteran's favor, 
because the Board has found that he has combat status and has 
claimed combat-related stressors, specific credible 
supporting evidence of those stressors is not required.  
Moreover, as explained, he has recounted stressors that are 
entirely consistent with the circumstances of his service.

The Court has issued several precedent decisions that have 
expanded the understanding of what constitutes credible 
supporting evidence of a claimed stressor.  The Court has 
held that there is no need to verify every detail of a 
claimed stressor and that evidence of a stressor affecting a 
veteran's unit in service implied the veteran's involvement 
in those events.  Suozzi v. Brown, 10 Vet. App. 307, 
310-311 (1997).  The Court has since clarified that it is 
error for the Board to require confirmation of a veteran's 
personal participation in stressors affecting his unit.  
Sizemore v. Principi, 18 Vet. App. 264, 270 (2004); Pentacost 
v. Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 2002).  
In Sizemore the Court held that a veteran could be considered 
to have engaged in combat even though his unit did not 
receive incoming enemy fire.

So all three of the requirements for granting service 
connection for PTSD are met, especially if all reasonable 
doubt is resolved in the veteran's favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for PTSD is granted.




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


